


     Exhibit 10.B


CONFIDENTIAL


THE MIDDLEBY CORPORATION
SEVERANCE AGREEMENT

The Middleby Corporation (“Middleby”) and David B. Baker (“Employee”) enter into
this severance agreement on this 7th day of June 2001. In recognition of the
Employee’s past and continued service to The Middleby Corporation, Middleby
agrees to provide the Employee with one year of base salary severance and one
year of normal employer provided health insurance in the event of the Employee’s
involuntary termination of employment from Middleby for any reason other than
Cause. Cause shall mean gross negligence, willful misconduct, breach of
fiduciary duty involving personal profit, substance abuse, or commission of a
felony.

This one-year base salary severance and health insurance guarantee to the
Employee will also be in effect in the event of a Change of Control of Middleby
and shall be considered a liability of the successor owner of Middleby. In the
event of a Change of Control of Middleby, Employee shall have the right at any
time within the six-month period immediately following the Change of Control to
terminate his employment by providing written notice to Middleby or its
Successor. Upon providing such notice of termination Employee shall be entitled
to receive one-year of base salary severance and one year of normal employer
provided health insurance. For purposes of this agreement a Change of Control
shall mean any twenty-five percentage point increase in the percentage of
outstanding voting securities of The Middleby Corporation hereafter held by any
person or group of persons who agree to act together for the purpose of
acquiring, holding, voting, or disposing of such voting securities as compared
to the percentage of outstanding voting securities of The Middleby Corporation
held by such person or group of persons on the date hereof.


Example: On June 7, 2001 individual A owns 2.42% of the total outstanding voting
securities of The Middleby Corporation. Thereafter, individual A commences a
series of open market and private purchases, and on October 7, 2001 for the
first time his holdings exceed 27.42% of the outstanding voting securities of
The Middleby Corporation. A Change of Control occurs on October 7, 2001.


This agreement expires two years from the date first above written.

Agreed: _________________________________ David B. Baker, VP and Chief Financial
Officer

For Middleby: ____________________________ Selim A. Bassoul, President and CEO
